

116 S3539 IS: Telehealth Expansion Act
U.S. Senate
2020-03-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3539IN THE SENATE OF THE UNITED STATESMarch 19, 2020Mr. Daines introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to exempt telehealth services from certain high deductible health plan rules.1.Short titleThis Act may be cited as the Telehealth Expansion Act.2.Exemption for telehealth services(a)In generalParagraph (2) of section 223(c) of the Internal Revenue Code of 1986 is amended by adding at the end the following new subparagraph:(E)Safe harbor for absence of deductible for telehealthIn the case of plan years beginning on or before December 31, 2021, a plan shall not fail to be treated as a high deductible health plan by reason of failing to have a deductible for telehealth and other remote care services..(b)Certain coverage disregardedClause (ii) of section 223(c)(1)(B) of the Internal Revenue Code of 1986 is amended by striking or long-term care and inserting long-term care, or (in the case of plan years beginning on or before December 31, 2021) telehealth and other remote care. (c)Effective dateThe amendments made by this section shall take effect on the date of the enactment of this Act.